      Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 1 of 19 PageID #:1




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

  ALEXANDER BEDON, individually and on
  behalf of all others similarly situated,

                          Plaintiff,

            v.                                         Case No.:

  PEPPERIDGE FARM, INC.,

                          Defendant.




                                 CLASS ACTION COMPLAINT

       Plaintiff Alexander Bedon (“Bedon” or “Plaintiff”), individually and on behalf of all

others similarly situated, by and through his attorneys Siegel & Dolan Ltd, complains against

Defendant Pepperidge Farm, Inc. (“PFI” or “Defendant”) as follows:

                                   NATURE OF THE ACTION

       1.        This is a class action under the Biometric Information Privacy Act, 740 Ill. Comp.

Stat. 14/l, et seq. (“BIPA”) on behalf of all persons in Illinois who had their biometric identifiers

and biometric information improperly collected, captured, received, or otherwise obtained by

Defendant.

       2.        This is a class action under the Illinois Minimum Wage Law, 820 Ill. Comp. Stat.

105/1, et seq. (“IMWL”), and a collective action arising under the Fair Labor Standards Act, 29

U.S.C. § 201, et seq. (“FLSA”), for Defendant’s failure to pay Plaintiff and its other hourly

employees who worked at its Downers Grove, Illinois facility for all hours worked, including

overtime wages.
       Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 2 of 19 PageID #:1




                                            PARTIES

        3.      Plaintiff Bedon is an adult resident of Naperville, Illinois and worked as an hourly

employee for Defendant at its facility in Downers Grove, Illinois.

        4.      Approximately 200-300 individuals perform work for Defendant in the State of

Illinois.

        5.      Defendant collects biometric identifiers and biometric information from its

employees through its employee identification/authentication system. Plaintiff and these

individuals are referred to herein as the “putative BIPA Class” members.

        6.      Plaintiff and Defendant’s other current and former hourly employees were not

paid for all time worked, including time spent donning and doffing required safety equipment

and work clothes. As a result, Plaintiff and Defendant’s other current and former hourly

employees are not paid overtime as required by the IMWL and FLSA for all hours worked in

excess of forty (40) hours in individual workweeks. Plaintiff and Defendant’s other current and

former hourly employees are referred to herein as the “putative Overtime Class” members.

        7.      Within the prior three years, Plaintiff was employed by Defendant as an

“employee” as defined by the IMWL, 820 Ill. Comp. Stat. 105/3(d), and the FLSA, 29 U.S.C. §

203(e)(1).

        8.      During the course of his employment, Plaintiff handled goods that moved in

interstate commerce and he was not exempt from the maximum hours provisions of the IMWL,

820 Ill. Comp. Stat. 105/4a, or the FLSA, 29 U.S.C. § 207.

        9.      Defendant PFI is a commercial bakery with its headquarters in Connecticut and

manufacturing plants in Illinois and Pennsylvania. PFI conducts substantial business operations

throughout the state of Illinois.




                                                 2
      Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 3 of 19 PageID #:1




         10.   Defendant is an “enterprise” as defined in 29 U.S.C. § 203(r)(1), and is an

enterprise engaged in commerce or in the production of goods for commerce within the meaning

of 29 U.S.C. § 203(s)(1)(A).

                                 JURISDICTION AND VENUE

         11.   This Court has jurisdiction of this action under the provisions of the FLSA

pursuant to 29 U.S.C. § 216(b) and 28 U.S.C. § 1331. This Court has supplemental jurisdiction

over the state law claim pursuant to 28 U.S.C. § 1367.

         12.   The unlawful employment practices described herein were committed at

Defendant’s facility in Downers Grove, Illinois, in this judicial district. Venue in the Northern

District of Illinois is proper pursuant to 28 U.S.C. § 1391(b).

                                    FACTUAL BACKGROUND

         13.   Plaintiff began working for PFI in July 2014 and was an employee of Defendant

until July 23, 2019. Bedon’s final position with PFI was Ingredient Control at its Downers

Grove, Illinois processing plant.

         14.   Bedon’s hourly rate at the time he was hired in July 2014 was $16.00 per hour.

His hourly rate at the time he was terminated on July 23, 2019 was $25.90 per hour.

         15.   PFI typically scheduled Bedon, and its other hourly employees to work at least

forty (40) hours per week, which included a thirty (30) minute unpaid meal period per day.

         16.   It was common for Bedon and other hourly employees to work more than forty

(40) hours per week, especially during busy seasons.

         17.   For example, from the week of December 30, 2018 through the week of May 12,

2019, Bedon worked more than forty (40) hours per week in fifteen (15) out of the nineteen (19)

weeks.




                                                 3
      Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 4 of 19 PageID #:1




               PFI’s Collection and Use of Employee’s Biometric Information

       18.     When employees first begin their jobs at PFI, they are required to scan their

handprints and fingerprints in its biometric tracking system as a means of employee

identification and authentication, instead of using only key fobs or other identification cards.

       19.     During the orientation process at the outset of Bedon’s employment with PFI in

July 2014, he was required to have his handprints and fingerprints collected and/or captured so

that PFI could store it and use it as an authentication method going forward. PFI subsequently

stored Bedon’s handprint and fingerprint data in its databases. The biometric scanner was already

in place and being used at the time of Bedon’s hiring.

       20.     PFI required Bedon, as an employee, to enter part of his social security number

and to use the biometric scanner to enter the employee work area at Defendant’s facility.

       21.     PFI required Bedon to use a hand scanner each time he began his workday.

       22.     PFI never informed Bedon of the specific limited purposes or length of time for

which it collected, stored, or used his biometric identifiers and biometric information.

       23.     Similarly, PFI never informed Bedon of any biometric data retention policy that

Defendant developed, nor whether Defendant will ever permanently delete his biometric

information.

       24.     Defendant failed to provide Bedon, or any member of the putative BIPA Class,

with written notice of the fact that they were collecting biometric information prior to collection.

       25.     Defendant failed to maintain or publicize information about its biometric practices

or policies; and failed to provide Plaintiff, or any member of the putative BIPA Class, with

information about their policies or practices.




                                                 4
      Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 5 of 19 PageID #:1




       26.     Bedon was not provided with, nor did he ever sign a written release allowing PFI

to collect or store his biometric information.

       27.     Bedon’s experiences as described above are typical and representative of the

experiences of the putative BIPA Class.

       28.     Bedon and the putative BIPA Class have continuously and repeatedly been

exposed to risks, harmful conditions, and violations of privacy through PFI’s violations of BIPA

as described herein.

             PFI does not Pay Employees for their Pre-Shift and Post-Shift Work

       29.     PFI has a dress code policy for its hourly production employees at the Downers

Grove facility. Specifically, Bedon and the other members of the putative Overtime Class are

required to wear a company-issued uniform, safety shoes, a smock (production employees only),

a hairnet, and earplugs (collectively “work clothes and safety equipment”).

       30.     PFI requires employees to wear the work clothes and safety equipment in order to

comply with Defendant’s Good Manufacturing Practices.

       31.     PFI prohibits employees from bringing their work clothes and safety equipment

home. Rather, Bedon and the other members of the putative Overtime Class must don and doff

their work clothes and safety equipment in the employee locker room at Defendant’s facility.

       32.     Bedon and the other members of the Overtime Class are required to be ready for

work at the start of their shift. Specifically, PFI’s attendance policy states that “[p]unch-ins at an

associate’s scheduled start time will count as a Late In, since associates are required to be at their

assigned workstation by their scheduled start time.” As such, Bedon and the other members of

the putative Overtime Class must arrive prior to the start of their scheduled shift in order to don

their work clothes and safety equipment.




                                                  5
      Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 6 of 19 PageID #:1




        33.     It typically takes Bedon and the other members of the Overtime Class

approximately five (5) minutes to don their work clothes and safety equipment.

        34.     After donning their work clothes and safety equipment, Bedon and the other

members of the putative Overtime Class walk from the employee locker room to the

manufacturing floor and/or shipping department (collectively “workstation”), whereupon they

clock in and begin their shift.

        35.     It typically takes Bedon and the other members of the putative Overtime Class

approximately three (3) minutes to walk from the employee locker room to their workstation

before their shift.

        36.     In total, it would take Bedon and the other members of the putative Overtime

Class approximately eight (8) minutes to complete their pre-shift activities.

        37.     Although the above-described pre-shift activities are an integral and indispensable

part of the principal work activities for which Bedon and the other members of the putative

Overtime Class are employed, PFI does not compensate Bedon and the other members of the

putative Overtime Class for said time.

        38.     Bedon and the other members of the putative Overtime Class are required by PFI

to stay at work until the end of their shift.

        39.     At the end of their shift, Bedon and the other members of the putative Overtime

Class would punch out and then walk from their workstation to the employee locker room,

whereupon they would doff their required work clothes and safety equipment.

        40.     It typically takes Bedon and the other members of the putative Overtime Class

approximately three (3) minutes to walk from their workstation to the employee locker room at

the end of their shift.




                                                 6
      Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 7 of 19 PageID #:1




       41.     It typically takes Bedon and the other members of the putative Overtime Class

approximately five (5) minutes to doff their work clothes and safety equipment.

       42.     In total, it would take Bedon and the other members of the putative Overtime

Class approximately eight (8) minutes to complete their post-shift activities.

       43.     Although the above-described post-shift activities are an integral and

indispensable part of the principal work activities for which Bedon and the other members of the

putative Overtime Class are employed, PFI does not compensate Bedon and the other members

of the putative Overtime Class for said time.

       44.     Thus, PFI failed to compensate Bedon and the other members of the putative

Overtime Class at a rate of one and one-half times their regular hourly rate of pay (the “overtime

rate”) for all time worked in excess of forty (40) hours in individual workweeks.

                                BIPA CLASS ALLEGATIONS

       45.     The practices, policies, and consequences pertinent to PFI’s biometric system as

described above apply to each BIPA Class member.

       46.     Defendant employs approximately 200-300 individuals in Illinois who are

similarly situated persons and potential BIPA Class members.

       47.     Plaintiff brings this action pursuant to Fed. R. Civ. P 23 on behalf of Plaintiff and

the putative BIPA Class of similarly situated individuals, defined as follows:

       All residents of the State of Illinois who had their biometric information collected,
       captured, received, otherwise obtained, used, distributed, or stored by PFI in the
       State of Illinois.




                                                 7
      Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 8 of 19 PageID #:1




       48.      This action on behalf of the Rule 23 class satisfies the requirements of Fed. R.

Civ. P. 23(a), as alleged in the following particulars:

             a) The exact number of putative BIPA Class members is unknown to Plaintiff at this

                time, but it is clear that individual joinder is impracticable. Defendant has

                collected, captured, received, or otherwise obtained biometric identifiers or

                biometric information from at least hundreds of employees who fall into the

                definition of the putative BIPA Class. Ultimately, the putative BIPA Class

                members will be easily identified through Defendant’s records.

             b) There are questions of law and/or fact common to the claims of Plaintiff and the

                putative BIPA Class, including: (i) whether Defendant collected, captured, or

                otherwise obtained Plaintiff’s and the putative BIPA Class’s biometric identifiers

                or biometric information; (ii) whether Defendant properly informed Plaintiff and

                the putative BIPA Class of its purposes for collecting, using, and storing their

                biometric identifiers or biometric information; (iii) whether Defendant obtained a

                written release (as defined in 740 Ill. Comp. Stat. 14/10) to collect, use, and store

                Plaintiff’s and the putative BIPA Class’s biometric identifiers or biometric

                information; (iv) whether Defendant has sold, leased, traded, or otherwise profited

                from Plaintiff’s and the putative BIPA Class’s biometric identifiers or biometric

                information; (v) whether Defendant developed a written policy, made available to

                the public, establishing a retention schedule and guidelines for permanently

                destroying biometric identifiers and biometric information when the initial

                purpose for collecting or obtaining such identifiers or information has been

                satisfied or within three years of their last interaction, whichever occurs first; (vi)




                                                   8
      Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 9 of 19 PageID #:1




                whether Defendant complies with any such written policy (if one exists); (vii)

                whether Defendant used Plaintiff’s and the putative BIPA Class’s fingerprints to

                identify them; and (viii) whether Defendant’s violations of the BIPA were

                committed negligently or recklessly.

             c) The claims of Plaintiff are typical of the claims of the proposed class and he has

                the same interests as the other members of the class; and

             d) Plaintiff will fairly and adequately represent and protect the interests of the

                putative BIPA Class and has retained counsel competent and experienced in

                complex litigation and class actions.

       49.      In addition, this action satisfies the requirements of Fed. R. Civ. P. 23(b), because

the questions of law and/or fact common to the members of the proposed class predominate over

any questions affecting only individual members, and a class action is superior to other available

methods for the fair and efficient adjudication of the controversy because joinder of all class

members is impractical. The class is readily definable and prosecution of this action as a class

action will eliminate the possibility of repetitive litigation. The damages suffered by the

individual members of the putative BIPA Class are likely to have been small relative to the

burden and expense of individual prosecution of the complex litigation necessitated by

Defendant’s wrongful conduct. Thus, it would be virtually impossible for the individual

members of the putative BIPA Class to obtain effective relief from Defendant’s misconduct.

Even if members of the putative BIPA Class could sustain such individual litigation, it would not

be preferable to a class action because individual litigation would increase the delay and expense

to all parties due to the complex legal and factual controversies presented in this Complaint. By

contrast, a class action presents far fewer management difficulties and provides the benefits of




                                                   9
     Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 10 of 19 PageID #:1




single adjudication, economies of scale, and comprehensive supervision by a single court.

Economies of time, effort, and expense will be fostered and uniformity of decisions will be

ensured. There will be no difficulty in the management of this action as a class action.

                    OVERTIME CLASS/COLLECTIVE ALLEGATIONS

       50.      The practices, policies, and consequences pertinent to PFI’s failure to pay for all

pre-shift and post-shift work as described above apply to each Overtime Class member.

       51.      Defendant employs approximately 200-300 individuals in Illinois who are

similarly situated persons and potential Overtime Class members.

       52.      Plaintiff brings this action individually and as a collective action pursuant to 29

U.S.C. § 216(b), on behalf of a class of all individuals who worked at Defendant’s Downers

Grove, Illinois facility as hourly employees at any time between three years prior to the filing of

this lawsuit and the entry of judgment in this case, who may choose to “opt-in” to join this

lawsuit.

       53.      Plaintiff brings this action pursuant to Fed. R. Civ. P 23 on behalf of Plaintiff and

the putative Overtime Class of similarly situated individuals, defined as follows:

       All individuals who worked at Defendant’s Downers Grove, Illinois facility as
       hourly employees at any time between three years prior to the filing of this
       lawsuit and the entry of judgment in this case.

       54.      This action on behalf of the Rule 23 class satisfies the requirements of Fed. R.

Civ. P. 23(a), as alleged in the following particulars:

             a) The exact number of putative Overtime Class members is unknown to Plaintiff at

                this time, but it is clear that individual joinder is impracticable. Defendant has

                employed hundreds of individuals at its Downers Grove, Illinois facility who fall

                into the definition of the putative Overtime Class. Ultimately, the putative




                                                  10
     Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 11 of 19 PageID #:1




                Overtime Class members will be easily identified through Defendant’s records.

             b) There are questions of law and/or fact common to the claims of Plaintiff and the

                putative Overtime Class, including: (i) whether Defendant requires Plaintiff and

                putative Overtime Class members to perform pre-shift and post-shift work,

                including donning and doffing their work clothes and safety equipment; (ii) the

                reasonable amount of time it takes Plaintiffs and putative Overtime Class

                members to perform any such pre-shift and post-shift work; and (ii) whether

                Defendant must compensate Plaintiff and putative Overtime Class members for

                performing any such pre-shift and post-shift work.

             c) The claims of Plaintiff are typical of the claims of the proposed class and he has

                the same interests as the other members of the class; and

             d) Plaintiff will fairly and adequately represent and protect the interests of the

                putative Overtime Class and has retained counsel competent and experienced in

                complex litigation and class actions.

       55.      In addition, this action satisfies the requirements of Fed. R. Civ. P. 23(b), because

the questions of law and/or fact common to the members of the proposed class predominate over

any questions affecting only individual members, and a class action is superior to other available

methods for the fair and efficient adjudication of the controversy because joinder of all class

members is impractical. The class is readily definable and prosecution of this action as a class

action will eliminate the possibility of repetitive litigation. The damages suffered by the

individual members of the putative Overtime Class are likely to have been small relative to the

burden and expense of individual prosecution of the complex litigation necessitated by

Defendant’s wrongful conduct. Thus, it would be virtually impossible for the individual




                                                  11
     Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 12 of 19 PageID #:1




members of the putative Overtime Class to obtain effective relief from Defendant’s misconduct.

Even if members of the putative Overtime Class could sustain such individual litigation, it would

not be preferable to a class action because individual litigation would increase the delay and

expense to all parties due to the complex legal and factual controversies presented in this

Complaint. By contrast, a class action presents far fewer management difficulties and provides

the benefits of single adjudication, economies of scale, and comprehensive supervision by a

single court. Economies of time, effort, and expense will be fostered and uniformity of decisions

will be ensured. There will be no difficulty in the management of this action as a class action.

                 COUNT I – BIOMETRIC INFORMATION PRIVACY ACT
                                  (Class Action)

       56.     Plaintiff restates and incorporates paragraphs 1-49 as though fully set forth herein.

       57.     The BIPA requires companies to obtain informed written consent from employees

before acquiring their biometric data. Specifically, the BIPA makes it unlawful for any private

entity to “collect, capture, purchase, receive through trade, or otherwise obtain a person’s or a

customer’s biometric identifiers or biometric information, unless [the entity] first: (1) informs the

subject . . . in writing that a biometric identifier or biometric information is being collected or

stored; (2) informs the subject . . . in writing of the specific purpose and length of term for which

a biometric identifier or biometric information is being collected, stored, and used; and (3)

receives a written release executed by the subject of the biometric identifier or biometric

information….” 740 Ill. Comp. Stat. 14/15(b) (emphasis added).

       58.     BIPA specifically applies to employees who work in the State of Illinois. BIPA

defines a “written release” specifically “in the context of employment [as] a release executed by

an employee as a condition of employment.” 740 Ill. Comp. Stat. 14/10.




                                                  12
     Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 13 of 19 PageID #:1




       59.     Biometric identifiers include retina and iris scans, voiceprints, scans of hand and

face geometry, and fingerprints. See 740 Ill. Comp. Stat. 14/10. Biometric information is

separately defined to include any information based on an individual’s biometric identifier that is

used to identify an individual. See id.

       60.     The BIPA also establishes standards for how employers must handle Illinois

employees’ biometric identifiers and biometric information. See 740 Ill. Comp. Stat. 14/15(c)–

(d). For instance, the BIPA requires companies to develop and comply with a written policy—

made available to the public—establishing a retention schedule and guidelines for permanently

destroying biometric identifiers and biometric information when the initial purpose for collecting

such identifiers or information has been satisfied or within three years of the individual’s last

interaction with the company, whichever occurs first. 740 Ill. Comp. Stat. 14/15(a).

       61.     Ultimately, the BIPA is simply an informed consent statute. Its narrowly tailored

provisions place no absolute bar on the collection, sending, transmitting or communicating of

biometric data. For example, the BIPA does not limit what kinds of biometric data may be

collected, sent, transmitted, or stored. Nor does the BIPA limit to whom biometric data may be

collected, sent, transmitted, or stored. The BIPA simply mandates that entities wishing to engage

in that conduct must make proper disclosures and implement certain reasonable safeguards.

       62.     The BIPA also mandates that companies in possession of biometric data establish

and maintain a satisfactory biometric data retention (and—importantly—deletion) policy.

Specifically, those companies must: (i) make publicly available a written policy establishing a

retention schedule and guidelines for permanent deletion of biometric data (i.e., when the

employment relationship ends); and (ii) actually adhere to that retention schedule and actually

delete the biometric information. See 740 Ill. Comp. Stat. 14/15(a).




                                                 13
     Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 14 of 19 PageID #:1




       63.     PFI fails to comply with these BIPA mandates.

       64.     PFI is a corporation and thus qualifies as a “private entity” under the BIPA. See

740 Ill. Comp. Stat. 14/10.

       65.     Plaintiff and the putative BIPA Class are individuals who had their “biometric

identifiers” collected by PFI (in the form of their handprints and fingerprints). See 740 Ill. Comp.

Stat. 14/10.

       66.     Plaintiff and the putative BIPA Class’s biometric identifiers or information based

on those biometric identifiers were used to identify them, and therefore constitute “biometric

information” as defined by the BIPA. See 740 Ill. Comp. Stat. 14/10.

       67.     PFI violated 740 Ill. Comp. Stat. 14/15(a) by failing to publicly provide a

retention schedule or guideline for permanently destroying its employees’ biometric identifiers

and biometric information.

       68.     PFI violated 740 Ill. Comp. Stat. 14/15(b)(1) by failing to inform Plaintiff and the

putative BIPA Class in writing that their biometric identifiers and biometric information were

being collected and stored.

       69.     PFI violated 740 Ill. Comp. Stat. 14/15(b)(2) by failing to inform Plaintiff and the

putative BIPA Class in writing of the specific purpose and length of term for which their

biometric identifiers or biometric information was being collected, stored, and used.

       70.     PFI violated 740 Ill. Comp. Stat. 14/15(b)(3) by failing to obtain written releases

from Plaintiff and the putative BIPA Class before it collected, used, and stored their biometric

identifiers and biometric information.




                                                14
     Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 15 of 19 PageID #:1




       71.     By collecting, storing, and using Plaintiff’s and the putative BIPA Class’s

biometric identifiers and biometric information as described herein, PFI violated Plaintiff’s and

the putative BIPA Class’s rights to privacy in their biometric identifiers or biometric information

as set forth in the BIPA, 740 Ill. Comp. Stat. 14/1, et seq.; Rosenbach v. Six Flags Entertainment

Corp., No. 123186, 2019 WL 323902 (Ill. Jan. 25, 2019).

       72.     For each of the violations identified above, Plaintiff and the members of the

putative BIPA Class are entitled to recover anywhere from $1,000 to $5,000 in statutory

damages.

       WHEREFORE, Plaintiff Alexander Bedon, individually and on behalf of other similarly

situated individuals, respectfully requests that this Honorable Court enter judgment in favor of

Plaintiff and against Defendant Pepperidge Farms, Inc. and grant him the following relief:

       A.      Certifying this case as a class action on behalf of the putative BIPA Class defined

               above, appointing Plaintiff as representative of the putative BIPA Class, and

               appointing his counsel as Class Counsel;

       B.      Awarding injunctive and other equitable relief as is necessary to protect the

               interests of the putative BIPA Class, including an Order requiring Defendant to

               collect, store, and use biometric identifiers or biometric information in

               compliance with the BIPA;

       C.      Awarding statutory damages to each person whose rights were violated under the

               BIPA, pursuant to 740 Ill. Comp. Stat. 14/20;

       D.      Awarding Plaintiff and the putative BIPA Class their reasonable litigation

               expenses and attorneys’ fees;




                                                15
     Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 16 of 19 PageID #:1




       E.      Awarding Plaintiff and the putative BIPA Class pre- and post-judgment interest,

               to the extent allowable; and

       F.      Awarding such other and further relief as equity and justice may require.

                            COUNT II – FAIR LABOR STANDARDS ACT
                                        (Collective Action)

       73.     Plaintiff incorporates Paragraphs 1-44 and 50-55 as though fully set forth herein.

       74.     This Count arises from Defendant’s violation of the FLSA, 29 U.S.C. § 201, et

seq., for Defendant’s failure to pay Plaintiff and all others similarly situated at the overtime rate

for all hours worked in excess of forty (40) per workweek.

       75.     Pursuant to 29 U.S.C. § 216(b), this action may be maintained by a plaintiff who

has been damaged by a defendant’s failure to comply with 29 U.S.C. §§ 206 – 207. Plaintiff

attaches as Exhibit A his Notices of Consent to Become a Party Plaintiff in a Collective Action

under the Fair Labor Standards Act.

       76.     Defendant applied its compensation policies, which violate the FLSA, on a

company-wide basis, including towards Plaintiffs and the Overtime Class.

       77.     Plaintiff and the members of the putative Overtime Class are or were engaged in

job duties and responsibilities integral and indispensable to the operation of Defendant’s

business, and neither Plaintiff nor the other members of the putative Overtime Class has received

proper overtime compensation for all hours worked over forty (40) in one workweek.

       78.     Defendant’s failure to pay compensation for all time worked and, as a result, its

failure to pay compensation at the overtime rate for all hours worked over forty (40) per

workweek, is a willful violation of the FLSA, since Defendant’s conduct shows that it either

knew that its conduct violated the FLSA or showed reckless disregard for whether its actions

complied with the FLSA.



                                                  16
     Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 17 of 19 PageID #:1




       79.     For all members of the Plaintiff Class to become fully aware of their right to join

this cause of action, a certain period of time, as determined by this Court, is necessary to send

notice to the entire putative Overtime Class, as well as certain additional time for those members

to file consent forms with this Court as provided by 29 U.S.C. § 216(b).

       80.     The members of the putative Overtime Class who are still employed by Defendant

may be reluctant to raise individual claims for fear of retaliation.

       WHEREFORE, Alexander Bedon, individually and on behalf of other similarly situated

individuals, respectfully requests that this Honorable Court enter judgment in favor of Plaintiff

and against Defendant Pepperidge Farms, Inc. and grant him the following relief:


       A.      Awarding judgment for back pay equal to the amount of all unpaid wages for the

               three (3) years preceding the filing of this Complaint, according to the applicable

               statute of limitations for willful violations of the FLSA;

       B.      Awarding liquidated damages in an amount equal to the amount of unpaid

               overtime compensation found due pursuant to 29 U.S.C. § 216(b);

       C.      Awarding prejudgment interest with respect to the amount of unpaid overtime

               compensation;

       D.      Awarding reasonable attorneys’ fees and costs incurred in filing this action;

       E.      Entering an injunction precluding Defendant from violating the Fair Labor

               Standards Act, 29 U.S.C. § 201, et seq.; and

       F.      Ordering such other and further relief as the Court deems appropriate and just.

                      COUNT II – ILLINOIS MINIMUM WAGE LAW
                                     (Class Action)

       81.     Plaintiff incorporates Paragraphs 1-44 and 50-55 as though fully set forth herein.




                                                 17
     Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 18 of 19 PageID #:1




       82.     This Count arises from Defendant’s violation of the IMWL, 820 Ill. Comp. Stat.

105/1, et seq., for Defendant’s failure to pay Plaintiff and the members of the putative Overtime

Class at the overtime rate for all hours worked in excess of forty (40) per workweek.

       83.     Plaintiff and the members of the putative Overtime Class were entitled to be

compensated for all work performed, including but not limited to time spent donning and doffing

required work clothes and safety equipment.

       84.     Pursuant to the IMWL, for all weeks during which Plaintiff and the members of

the putative Overtime Class worked in excess of forty (40) hours, they were entitled to be

compensated at the overtime rate.

       85.     Defendant has violated the IMWL by failing to compensate Plaintiff and the

members of the putative Overtime Class at the overtime rate for all hours worked in excess of

forty (40) per workweek.

       86.     Plaintiff seeks certification of this lawsuit as a class action in order that his rights

and those of the members of the putative Overtime Class, including all overtime and other wages

due, statutory damages, prejudgment interest and any other damages due, be resolved.

       87.     Plaintiff and the members of the putative Overtime Class have been equally

affected by Defendant’s failure to properly pay overtime wages.

       88.     The members of the putative Overtime Class who are still employed by Defendant

may be reluctant to raise individual claims for fear of retaliation.

       WHEREFORE, Alexander Bedon, individually and on behalf of other similarly situated

individuals, respectfully requests that this Honorable Court enter judgment in favor of Plaintiff

and against Defendant Pepperidge Farms, Inc. and grant him the following relief:




                                                  18
   Case: 1:19-cv-06949 Document #: 1 Filed: 10/22/19 Page 19 of 19 PageID #:1




     A.     Determining that this action may be maintained as a class action under Fed. R.

            Civ. P. 23(b)(3);

     B.     Appointing Plaintiff as Class Representative and his Counsel as Class Counsel;

     C.     Awarding judgment in an amount equal to treble all unpaid wages owed to

            Plaintiff and all others similarly situated pursuant to the IMWL;

     D.     Awarding prejudgment interest on the unpaid wages in accordance with 815 Ill.

            Comp. Stat. 205/2;

     E.     Awarding statutory damages pursuant to the formula set forth in 820 Ill. Comp.

            Stat. 105/12(a);

     F.     Awarding reasonable attorneys’ fees and costs incurred in filing this action;

     G.     Entering an injunction precluding Defendant from violating the Illinois Minimum

            Wage Law, 820 Ill. Comp. Stat. 105/1 et seq.; and

     H.     Ordering such other and further relief as this Court deems appropriate and just.


Dated: October 22, 2019                           Respectfully submitted,


Marc J. Siegel, IARDC No. 6238100                 ALEXANDER BEDON, on behalf of
Bradley Manewith, IARDC No. 6280535               themselves and all other similarly situated
James D. Rogers, IARDC No. 6324570                persons, known and unknown
Siegel & Dolan Ltd.
150 North Wacker Drive, Suite 3000
Chicago, Illinois 60606
Tel. (312) 878-3210
Fax (312) 878-3211                                By:/s/ Bradley Manewith
msiegel@msiegellaw.com                                   One of Plaintiffs’ Attorneys
bmanewith@msiegellaw.com
jrogers@msiegellaw.com




                                             19
